Thompson, J.,
delivered the opinion of the court. The defendant issued a policy assuring the life of Charles E. Schneider, “for the benefit of Louise Schneider, wife, and his children in the sum of .two thousand dollars, for the term of his natural life.” It also contained the following provision: “In case of the death of said beneficiary, before the death of the person whose life is assured, the amount of the assurance shall be payable at maturity to the heirs or assigns of the said person whose life is assured.” It contained no other provision designating the persons who should take as beneficiaries therein. After the execution and delivery of the policy, the assured had four children born to him, all of whom died unmarried and childless prior to his death. At the time of his death he left surviving him his wife Louise Schneider (named in the policy), his mother, and certain brothers and a sister living in Germany. He left a will in which he made his wife his sole legatee and executrix, and she has qualified as such. Since his death his mother has died, leaving as his only heirs at law, his brothers and sister in Germany.
This is an action by the widow to recover in her own right the full amount of the benefit provided for by the policy. The question for decision is whether, upon the foregoing facts (which are agreed to), the widow is entitled to the whole of the fund. The circuit court held that she was, and we are of the same opinion. A policy of life insurance is a contract, and, while it is not a will, it is also in the nature of a testamentary provision by the assured for the beneficiary named therein. In so far as it is a contract, the paramount consideration in its *67interpretation is what was intended by both parties — • upon what understanding did their minds meet ? But, in so far as it is analogous to a testamentary paper, the paramount question is, what did the assured intend? In respect of the beneficiaries named in the policy, the insurer has but slight interest, so that they are persons having an insurable interest in the life of the assured. Thus, the question here in controversy, whether the meaning of this policy is that the whole fund is to go to the widow and children as a class,' with the right of survivorship, or whether it is to go to the beneficiaries distributively, so that the portions of any who may die during the lifetime of the assured shall go to his heirs —must be regarded as a question in which the insurer would have no interest, and about which it would probably be indifferent. The ruling question must then be, what was the probable intention of the assured; and, in case it should become necessary to resort to technical rules of interpretation, we should resort to those which are applicable in the case of wills, rather than to those which are applicable in the case of contracts.
It cannot be for a moment doubted that the intention of the assured was to provide for his immediate family, and not for his collateral relatives living in a far-away country. We cannot for á moment suppose that a man who takes out a policy of life insurance for the benefit of his wife and children intends that, in the contingency of his children’s death without issue before his death, but a small fraction of the limited benefit secured should go to his widow, and the greater part of it to a sister and brothers in another country. In order to impute to him such an intent, we must find it expressed in the instrument in unmistakable terms.
Is it so expressed ? “In case of the death of the said beneficiary before the death of the person whose life is assured, the amount of the assurance shall be payable at maturity to the heirs or assigns of said person whose *68life is assured.” What is here meant by the word beneficiary, psed in the singular number % Did the assured mean his wife and children, as a class, considered as a unit, or did he mean any one of them distributively % We think he meant the former. If he had meant a thing so improbable as the latter, we think he would have said so in apt words. It is more natural, perhaps, to suppose that this clause was one of the printed clauses of the policy, framed with the idea that but a single beneficiary would be designated by the assured. But we must suppose that it was seen, understood and adopted by the assured when he accepted the policy. In its interpretation effect must be given to it as fully as though it were in writing, which, for aught we really know, may have been the fact. It is a canon of interpretation that all the parts of a single instrument must be read together and so as to harmonize with each other, if possible. So construing this policy, the use of the word beneficiary in the singular number is consistent only with the idea that, in the preceding paragraph, he had designated his wife and children as a beneficiary class, and not as beneficiary individuals considered distributively. Moreover, it harmonizes with what it is more natural to suppose was the real purpose of the head of a family in taking out a policy of life insurance for the benefit of his wife and children — namely, to make a provision for such of them as should survive at his death, in preference to his own heirs if some of them chanced to die before that time, but with the proviso that, in the contingency of all of them dying before that time, it should pass to such of his relatives as would take under the statute of distribution.
If, then, we are right in holding that the assured intended to provide for his immediate family as a class, it follows that the widow takes the whole fund; because "where a disposition is made to a whole class, though as tenants in common, and not as joint tenants, the *69death of one or more of the devisees before that of the testator will not cause a lapse, but the survivors will take the whole property.” Crecelius v. Horst, 9 Mo. App. 51, 54; s. o. affirmed, 78 Mo. 566. This renders it unnecessary to consider whether the view which the respondent had put forward, that the word “heirs” in the clause last quoted is to be regarded as a mere word of description and not as a word of purchase, and is hence capable of being made to read legatees, as was done in Collier v. Collier, 3 Ohio St. 369, is a sound one. As we find sufficient ground in what has been already said for affirming the judgment, we need not go forward upon this more doubtful ground.
The judgment will be affirmed.
All the judges concur.